DISMISS and Opinion Filed May 5, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-85-00554-CV

    BIORNO, INC., D/B/A PEOPLES RESTAURANTS AND LOUNGE,
                            Appellant
                               V.
                  PRINT SYSTEMS, INC., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                     Trial Court Cause No. cc-84-9790-e

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      We reinstate this appeal. This case was abated in 1985 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system; however, nothing on that

system indicated that a bankruptcy case was still pending.

      We then notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond

would result in the appeal being dismissed for want of prosecution.          See id.

42.3(b),(c). The letter to appellant’s attorney was returned because the address was
no longer current. Appellant’s counsel has not withdrawn from representation and

has failed to provide the Court with an up-to-date address. See TEX. R. APP. P. 6.5;

5th Tex. App. (Dallas) Loc. R. 2.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE


850554F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BIORNO, INC., D/B/A PEOPLES                  On Appeal from the County Court at
RESTAURANTS AND LOUNGE,                      Law No. 5, Dallas County, Texas
Appellant                                    Trial Court Cause No. cc-84-9790-e.
                                             Opinion delivered by Chief Justice
No. 05-85-00554-CV          V.               Burns. Justices Molberg and Smith
                                             participating.
PRINT SYSTEMS, INC., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 5, 2021




                                       –3–